Citation Nr: 0941478	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from November 1942 to 
January 1946 and from January 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In December 2007 and April 2009, the Board 
remanded the Veteran's claims for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

In April 2009, the Board remanded the claims so that the 
Veteran could be scheduled for a VA audiology examination in 
order to determine whether he has hearing loss or tinnitus 
that is attributable to his active military service.  The 
request for an examination and opinion was similar to what 
was requested by the Board in a previous remand from December 
2007.

The Board noted in the April 2009 remand that two important 
aspects were to be addressed that were found lacking in 
previous VA examination reports, dated in March 2007 and 
January 2009.  First, a complete medical history was to be 
taken of the Veteran's experiences of noise exposure, hearing 
loss, and tinnitus.  Second, a complete rationale was to be 
provided for any opinion expressed by the examiner, including 
the reasons for attributing a disability to a certain 
instance or instances of noise exposure.  Because neither of 
these aspects was adequately addressed, the Board finds that 
another remand is necessary regarding the claims on appeal.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) 
(holding that once VA undertakes the effort to provide an 
examination, it must provide an adequate one); see also 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

In regards to the Veteran's history of noise exposure, 
hearing loss, and tinnitus, the January 2009 VA examiner 
noted military noise exposure from mortars, bombs, machinery, 
and engine noise that the Veteran likely experienced as a 
mechanic during World War II.  Civilian noise exposure was 
noted as farming during the Veteran's adult life.  It was 
also noted that the Veteran remembered hearing a buzzing 
sound as a child and he thinks that it has been there as long 
as he can remember.  For hearing loss, the January 2009 
examiner apparently found the disability to be the result of 
over 50 years of occupational farming after his military 
service.  For tinnitus, the examiner apparently found the 
onset of the disability to be during childhood.  However, 
there was an indication that the Veteran's history of noise 
exposure may not have been accurate.  In March 2009, he 
submitted a statement wherein he alleged that he never told 
the examiner that he farmed for 50 years and never stated 
that he had tinnitus since he was a child.

Pursuant to the Board's April 2009 remand, the Veteran 
underwent additional VA audiology examination in July 2009.  
Although the report was prepared by a different examiner than 
was the January 2009 report, much of the July 2009 report was 
identical to the January 2009 report.  The Veteran's medical 
history included the same post-service farming information 
and the information about hearing a buzzing sound as a child 
despite his March 2009 statement denying this history.  The 
two reports contain a nearly word-for-word history regarding 
hearing loss, tinnitus, and noise exposure that calls into 
question whether a complete medical history was taken of the 
Veteran's experiences as was requested in the April 2009 
remand.  Instead, it appears that the medical history in the 
July 2009 report was taken from the possibly inaccurate 
medical history in the January 2009 report.

In addition, the July 2009 examiner agreed with the opinion 
of the January 2009 examiner and found that the Veteran's 
hearing loss and tinnitus were less likely as not caused by 
acoustic trauma while in the military.  However, much like 
the January 2009 examiner, the July 2009 examiner did not 
provide the reasons for attributing the Veteran's hearing 
loss to post-service occupational noise exposure or for 
finding his tinnitus to have a pre-service onset.  As 
discussed in the April 2009 remand, merely listing data and a 
conclusion without sufficient rationale does not produce a 
probative opinion.  See, e.g., Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

In view of the state of the evidence, the Veteran should be 
scheduled for another VA audiology examination in order to 
determine whether he has hearing loss or tinnitus that is 
attributable to his active military service while addressing 
the two key aspects of an accurate medical history and a 
well-reasoned opinion.  See Barr, 21 Vet. App. at 312; 
Stegall, 11 Vet. App. at 271.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiology examination to determine the 
etiology or onset of any hearing loss and 
tinnitus.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted.  A complete medical history 
should be taken of the Veteran's 
experiences of hearing loss and tinnitus, 
as well as noise exposure.  Confirm 
whether the histories noted in the 
previous VA examination reports are 
accurate, especially in light of the 
March 2009 statement by the Veteran that 
he never stated that he had farmed for 50 
years or had had tinnitus since he was a 
child.  With respect to any diagnosed 
hearing loss and tinnitus, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to the 
medical probabilities that any hearing 
loss or tinnitus is related to the 
Veteran's active military service, to 
include the stated in-service noise 
exposure.  The examiner should also 
address the possibility of non-service 
occupational noise exposure.  A complete 
rationale for any opinion expressed must 
be provided, including the reasons for 
attributing a disability to a certain 
instance or instances of noise exposure.

2.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

